Citation Nr: 0927847	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the face with disfiguring scars, currently 
rated 10 percent.

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the neck with partial aphonia, currently 
rated 10 percent.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1959 and from September 1960 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied a higher ratings for 
residuals of gunshot wound of the face with disfiguring scars 
and residuals of shell fragment wound of the neck with 
partial aphonia.

In January 2007, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

The issue of entitlement to an increased rating for residuals 
of shell fragment wound of the neck with partial aphonia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The scar on the Veteran's chin has not produced visual or 
palpable tissue loss, gross distortion of one feature, or two 
to three characteristic of disfigurement.  





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
facial scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in October 2003.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Dingess 
notice was provided to the Veteran in March 2006.

Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez notice was provided to the Veteran in a March 2009 
letter.  A supplemental statement of the case was issued 
after the Vazquez notice in July 2009.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, an adequate VA examination for was provided in June 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2008).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Analysis

The Veteran is currently assigned a 10 percent evaluation for 
his service-connected facial scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 for facial scars.  

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the Veteran's claim will be considered solely under the 
criteria effective as of the date of the claim.

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  

Under Diagnostic Code 7800, a 30 percent rating for 
disfigurement of the face, requires visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature, or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  

During the June 2009 VA examination, the Veteran denied any 
pain around the affected scar area.  It was a linear scar 
that was slightly raised but with no discoloration and not 
adherent to any underlying structures.  There was no 
tenderness upon examination or erythema.  This scar was 
located under the left central portion of his chin.  The 
examiner noted that the took up less than 1 percent of the 
Veteran's total skin surface area and total exposed skin 
surface area.  The examiner noted that since the last 
examination, the Veteran underwent scar tissue removal in 
2006.  The examiner stated that the Veteran's scars are 
smaller than documented in the June 2005 examination.  The 
scar above the chin measured approximately 2 cm by 0.3 cm as 
a linear scar perpendicular to the edge of the chin.  

The Veteran is not entitled to an increased rating under 
Diagnostic Code 7800.  The Veteran's facial scar only 
manifests one characteristic of disfigurement, in that the 
scar is slightly raised.  The Veteran did not have visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or two or three 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  Although the examiner noted 
that the Veteran had a chronic rash of his nose, the nose 
rash is not related to residuals of the gunshot wound to the 
Veteran's face.

The Board has considered whether a higher rating would be 
warranted under any other code.  Since there is no evidence 
that the Veteran's scar is unstable, Diagnostic Code 7803 
would not be for application.  Furthermore, the Veteran's 
scar was not painful on examination, therefore, Diagnostic 
Code 7804 would not be for application.  There is also no 
limitation of motion due to his facial scar.  Although the 
Veteran has stated that he had difficulty turning his head 
from left to right in the past.  During the June 2009 
examination, the Veteran no longer complained of difficulty 
with swallowing or turning this head fully to the left or 
right.  

Since staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings, the Board must also consider 
the evidence provided before the 2006 scar tissue removal 
surgery. 

During the June 2005 VA examination, the Veteran denied any 
pain around the affected scar area.  The Veteran did note 
that he had trouble moving his neck on occasion because of 
the scar tissue.  The June 2005 examination refers to a 
diagram that was used during the examination that noted where 
each of the Veteran's scars were located.  Unfortunately, 
this diagram was not included in the claims file.  Therefore, 
the Board will attempt to determine which scar is likely the 
scar located on his chin.  The scar labeled A was 2 cm by 0.3 
cm.  It is a linear scar.  It was superficial without 
elevation or depression.  It was hypopigmented.  There was no 
deep tissue involvement.  There was no underlying skin 
adherence.  There was no pain or tenderness with deep 
palpation.  The scar labeled B was 5 cm by 0.5 cm.  It was 
superficial and was hypopigmented.  It was well healed and 
there was no skin adherence, pain or tenderness to palpation.  
There was no ulceration.  The Board finds that the scars 
labeled C and D were likely scars related to the shell 
fragment wound of the neck.  The issue of a higher rating for 
residuals of the shell fragment wound to the neck is being 
remanded below.  The scars labeled A and B do not warrant 
more than a 10 percent rating.  There was no visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or with two or three 
characteristics of disfigurement.  For these reasons, a 
higher rating is not warranted.  In terms of the limitation 
of flexion of the Veteran's neck, the Board finds that this 
issue should be considered during the adjudication of the 
issue of a higher rating for residuals of shrapnel wound to 
the neck and is not related to the Veteran's facial scar.

In conclusion, the preponderance of the evidence is against a 
finding for an increased rating from 10 percent for the 
Veteran's facial scar for the entire appeal period.  The 
evidence is also against a separate rating for the Veteran's 
scar pursuant to Esteban.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates the severity facial scars.  As 
such, the schedule is adequate to evaluate the disability, 
and referral for consideration of an extraschedular rating is 
not warranted.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an increased rating from 10 percent for 
residuals of a gunshot wound of the face with disfiguring 
scars is denied.  


REMAND

This case was previously remanded back to the RO for a VA 
examination for residuals of a shell fragment wound of the 
neck with partial aphonia.  The Board noted in the November 
2008 Remand that the February 1979 VA compensation 
examination stated that he Veteran had permanent paralysis of 
the left vocal cord.  The Veteran was provided an examination 
in June 2009, but there is no indication that the physician 
examined the Veteran's larynx or vocal cords.  The examiner 
instead seems to have relied on October 2003 examination 
which was conducted more than five years earlier.  Although 
the Veteran noted that the Veteran complained of hoarseness 
2-3 times a week, the examiner did not state whether there 
was thickening or nodules of cords, polyps, submucous 
infiltration or pre-malignant changes on biopsy.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  A new VA examination is therefore 
needed in order to adequately evaluate his current level of 
disability.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

The Board also notes that the Court held in Esteban v. Brown, 
6 Vet.App. 259 (1994), that a separate rating for a tender 
and painful scar at the site of injury may be assigned 
without violating the provisions of 38 C.F.R. § 4.14 (the 
rule against pyramiding), as long as the symptomatology is 
not duplicative of or overlapping with symptomatology of the 
service connected condition.  The Board requests the RO to 
consider whether a separate rating is warranted for the 
Veteran's scar in addition to a disability rating for his 
vocal difficulties under Diagnostic Code 6516.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  

Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The Veteran should be afforded a new 
VA examination by the June 2009 examiner 
to determine the current severity of the 
residuals of shell fragment wound of the 
neck with partial aphonia.  If the June 
2009 examiner is not available, another 
physician with appropriate expertise can 
review the file and provide the 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be undertaken 
in connection with this examination, 
including a laryngoscope study.  The 
physicians should provide a complete 
rationale and basis for all opinions 
offered.  If the physicians are unable to 
make any determination, they should so 
state and indicate the reasons.  

The examiner should specifically address 
his previous statement that the Veteran's 
chronic nose rash is contributing to the 
Veteran's difficulty with speaking and 
changes in voice.  After examining the 
Veteran's vocal cords, the examiner 
should state whether the is at least as 
likely or not (50 percent or better 
probability) that the Veteran's 
hoarseness is due residuals of a shell 
fragment wound or instead is the result 
of the current nose rash.  The examiner 
should also state whether the Veteran has 
permanent paralysis of the left vocal 
cord and whether the Veteran has 
thickening or nodules of cords, polyps, 
submucous infilitration or pre-malignant 
changes on biopsy.

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


